Citation Nr: 1745057	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Counsel

INTRODUCTION

The Veteran had active service from August 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder (diagnosed as depression) including as secondary to service-connected degenerative joint disease of the lumbar spine with IVDS.

The December 2013 VA examiner's opinion stated that the Veteran's depression was "not likely related to his" service-connected back disability.  This opinion is not sufficient because it does not directly address both causation and aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (holding that an opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition); 38 C.F.R. § 3.310.  An adequate opinion is necessary to decide the claim.  See Allen, 7 Vet. App. at 448-49; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's medical records from the Greater Los Angeles Healthcare System for treatment from May 2016 to the present.

2.  AFTER obtaining the above VA records, then the entire claims file should be reviewed by the examiner who examined the Veteran in December 2013 (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.

After reviewing the record, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was aggravated beyond the natural progress of the disease process by his service-connected disabilities, including his back disability.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After completing any additional development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




